EXHIBIT 10.1

September 12, 2007

CONFIDENTIAL

Gerard Charlier

 6 Rue de Mezières

75006 Paris, France

Dear Mr. Charlier:

Subject to your acceptance in the manner indicated below, Gaming Partners
International Corporation, a Nevada corporation (the “Company”), hereby offers
to continue to employ you on the terms and conditions hereinafter set forth. 
You have been employed by the Company as its President and Chief Executive
Officer pursuant to an agreement dated September 12, 2002 that expires today.

1.             Employment - Duties.

The Company hereby agrees to continue to employ you, and you hereby accept such
continued employment by the Company, as President and Chief Executive Officer of
the Company and, to the extent allowed by applicable laws, all its existing
subsidiaries, Gaming Partners International SAS, a French corporation (“GPI
France”), Gaming Partners International USA, Inc., a Nevada corporation (“GPI
USA”), and GPI Mexicana, S.A. de C.V., a Mexican corporation (“GPI Mexico”) (GPI
France, GPI USA and GPI Mexico are sometimes collectively referred to as the
“Subsidiaries” and individually as a “Subsidiary”). You shall report to and be
under the direction and control of the Board of Directors of the Company.  You
shall have supervision and control over, and responsibility for, the day-to-day
operations of the Company and the Subsidiaries and such other powers and duties
as may from time to time be prescribed by the Board of Directors.  You agree to
devote your best efforts and all of your business time and attention to the
business of the Company and its Subsidiaries and to the best interests of the
Company and its Subsidiaries, and during the term of this Agreement, you shall
not engage in any other business activity.

2.             Compensation; Expenses.

(a)           While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries, you shall be paid the following annual
salaries (the “Salaries”), payable in accordance with the executive payroll
schedule in effect from time to time at the Company and GPI France:

(i)            by GPI France:  One Hundred Fifteen Thousand Euros (E 115,000);
and

(ii)           by the Company: Two Hundred Thousand Dollars (US $200,000).

(b)           While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries, the Company shall pay directly or pay to you a
monthly housing allowance (the “Housing Allowance”) not to exceed Three Thousand
Five Hundred Dollars ($3,500), payable in advance to provide you with housing in
Las Vegas, Nevada and Beaune, France.  Additionally, the Company shall pay for
the assistance of professional tax consultants/accountants needed to prepare
your tax filings in the United States and France.  Additionally, you shall be
entitled to the use of two automobiles (one located in Las Vegas and the other
located in France) for your exclusive use on business and personal matters, and
the Company shall pay all operating expenses associated


--------------------------------------------------------------------------------


therewith, including, without limitation, collision and liability insurance. The
Company agrees that, as soon as practicable after the date of this Agreement, it
will lease a new vehicle for your use in Las Vegas comparable to the current
Acura; provided that the total lease and insurance payments shall not exceed
$1,200 per month.  Upon acquisition of the new vehicle, the Company agrees to
sell the Acura to you for a cash purchase price equal to its Kelly Blue Book
private party value.

(c)           While serving as President and Chief Executive Officer of the
Company and its Subsidiaries, you shall be reimbursed by the Company and B&G for
reasonable expenses incurred by you in connection with performing services
hereunder in accordance with the Company’s policy at the time. You shall submit
to the Company written, itemized expense accounts and such additional
substantiation and justification as the Company may reasonably request.  In this
regard, the Company will reimburse you for the cost of two (2) round-trip
business class airfares for your wife between France and Las Vegas for each year
during the Term of this Agreement.

3.             Benefit Plans, Vacations, etc.

(a)           During the term of this Agreement, you shall be eligible to
participate in any medical, retirement, pension or other benefit plans or
arrangements made available by the Company to its employees.

(b)           You shall be entitled to receive four (4) weeks of paid vacation
during each year of the Term of this Agreement in accordance with Company policy
in effect from time to time. Vacation shall be taken at such times as are
mutually agreed upon by you and the Chairman of the Board of the Company.

4.             Term.

Unless sooner terminated as provided in Section 5 hereof , the term of your
employment (the “Term”) shall be for a period of two (2) years commencing on
September 12, 2007 and terminating on September 12, 2009.

5.             Termination.

(a)           Termination By the Company Without Cause. The Company may
terminate your employment hereunder at any time, for any reason or for no
reason; and upon any termination all unaccrued payments of your Salaries and
non-vested benefits will cease, except as expressly provided herein.

(b)           Resignation. You may voluntarily resign from the Company on not
less than ninety (90) days written notice of your intention to resign and your
employment shall terminate on the effective date of the resignation. If you
resign or otherwise voluntarily leave the Company’s employment, however, you
shall forfeit all unaccrued rights to Salaries and non-vested benefits, from and
after the effective date of the resignation.

(c)           Death, Disability or Cause.  Upon your death, or upon your
“Permanent Disability” or termination for “Cause” (each as hereinafter defined),
all unaccrued payments of

2


--------------------------------------------------------------------------------


Salaries and non-vested benefits shall cease (but benefits provided under any
Company benefit plans or other provisions, as applicable, shall be provided in
accordance with the terms of those plans or provisions).

(d)           Severance Benefits.  If your employment is terminated by the
Company during the Term for any reason other than death, Permanent Disability or
Cause (each as hereinafter defined), you shall be entitled to receive the
following amounts and benefits:

(i)            the sum of your full base Salaries through the date of
termination of your employment at the rate in effect at the time of termination,
and an amount equal to your accrued vacation time. These amounts shall be paid
to you in a lump sum within five (5) days following the date of termination;

(ii)           subject to the provisions of Section 6(c), if the Company
terminates your employment hereunder pursuant to Section 5(a),  you shall
continue to receive your Salaries at the rate in effect on September 1, 2007 (US
$100,000 and E 115,000) in accordance with the Company’s and GPI France’s
executive payroll schedule in effect on the date of termination for a period of
twenty-four (24) months from the date of termination   The payment of the
amounts set forth in this subsection 5(d) shall be your exclusive remedy in the
event the Company terminates your employment hereunder for any reason other than
death, Permanent Disability or Cause; and

(iii)          the medical and dental benefits provided to you and your
dependents on the date of termination shall be continued for the period your
Salaries are continued pursuant to Section 5(d)(ii) at no cost to you or your
dependents.  This may be accomplished through payment by the Company of your
premiums under the “continuation coverage” provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

(e)           Certain Definitions

(i)            Permanent Disability.  A termination by the Company of your
employment based on “Permanent Disability” shall mean termination because of
your absence from your duties with the Company and/or any Subsidiary on a
full-time basis for 90 consecutive calendar days, as a result of your incapacity
due to physical or mental illness, unless within thirty (30) days after Notice
of Termination (as hereinafter defined) is given following such absence, you
shall have returned to the full-time performance of your duties.

(ii)           Cause. Termination of your employment for “Cause” shall mean
termination upon:  (A) your willful and continued failure to substantially
perform your duties with the Company and the Subsidiaries (other than any such
failure resulting from your incapacity due to physical or mental illness) or (B)
your willful engaging in misconduct which is materially injurious to the
Company, monetarily or otherwise, or (C) your conviction of, or plea of nolo
contendere to, a felony, or (D) your breach of Section 6 hereof. For purposes of
this paragraph, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company.

3


--------------------------------------------------------------------------------


(iii)          Notice of Termination.  Any purported termination of your
employment by you or the Company shall be communicated by written Notice of
Termination.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that shall indicate the specified termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision indicated.

6.             Confidentiality and Restrictions.

(a)           You hereby recognize that the value of the Confidential
Information, as defined below, of the Company and its affiliates, and the
Confidential Information to be disclosed to you by the Company and its
affiliates in the course of your employment with the Company is attributable
substantially to the fact that such Confidential Information has been and
continues to be maintained by the Company, each Subsidiary and their respective
affiliates and their respective licensors, suppliers, contractors and customers
in the strictest confidentiality and secrecy and is unavailable to others
without the expenditure of substantial time, effort or money.  You, therefore,
covenant and agree to keep strictly secret and confidential the Confidential
Information in accordance with the following provisions of this Section 6(a). 
You covenant and agree that, while you are serving as President and Chief
Executive officer of the Company and its Subsidiaries, and at all times
thereafter, you shall safeguard the Confidential Information, and you shall not,
directly or indirectly, use or disclose any such Confidential Information except
as required in the course of your employment with the Company.  In
implementation of the foregoing, you shall not disclose any of the Confidential
Information to any employee or consultant except to the extent that such
disclosure is necessary for the effective performance of such employee’s or
consultant’s responsibilities to the Company.  The obligations undertaken by you
pursuant to this Section 6(a) shall not apply to any Confidential Information
which hereafter shall become published or otherwise generally available to the
public, except in consequence of an act or omission by you in contravention of
the obligations hereinabove set forth in this Section 6(a), and such obligations
shall, as so limited, survive expiration or termination of this Agreement.  As
used in this Section 6, “Confidential Information” means all information not in
the public domain relating to the business of the Company, any Subsidiary, their
respective affiliates, and their respective customers, licensors, suppliers and
contractors and the products and programs developed and/or commercialized by any
of the foregoing, including, without limitation, information relating to
inventions, ideas, discoveries, know-how, methods, research, engineering,
processes, data, databases, operations, techniques, customer lists, and other
trade secrets. Notwithstanding anything to the contrary herein, you shall not be
responsible for any disclosure by a third person (including employees) so long
as your disclosure to that third party was not in violation of this Section 6.

(b)           On the termination of your employment with the Company for any
reason, you will deliver to the Company all correspondence, documents, papers
and other media containing information about the Confidential Information
together with all copies thereof in your possession or control.

(c)           While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries and for a period of two (2) years after the
termination of your employment with the Company for any reason whatsoever (the
“Post-Termination Period”), you shall not engage (and

4


--------------------------------------------------------------------------------


shall assure that none of your agents or  affiliates engages and use your best
efforts to assure that none of your associates engages) in any Restricted
Activity (as hereinafter defined) anywhere in the world, nor directly or
indirectly perform services (as employee, manager, consultant, independent
contractor, advisor or otherwise) for any business, or own any equity interest
in any business (other than an aggregate of not more than one percent (1%) of
the stock issued by any publicly held corporation) that engages in any
Restricted Activity.  In addition, during such period, you shall not (and shall
assure that none of your agents or affiliates shall and use your best efforts to
assure that none of your associates shall) directly or indirectly solicit, raid
or entice, or otherwise induce any customer or supplier of the Company, any
Subsidiary, or any of their respective affiliates to cease doing business
therewith or to do business with another business engaged in any Restricted
Activity.  As used herein, “Restricted Activities” means engaging in the
research, development, manufacture, marketing, promotion, distribution or sale
of any product, process or service which competes with any product, process or
service offered by the Company, any Subsidiary or any of their respective
affiliates.  A product, process or service “competes” with a product, process or
service of the Company, a Subsidiary or any of their respective affiliates if it
can be substituted for any product, process or service of the Company, a
Subsidiary, or any of their respective affiliates. The foregoing to the contrary
notwithstanding, if following termination of your employment by the Company
without Cause, you desire during the Post-Termination Period to accept
employment with a business that engages in any Restricted Activity or otherwise
to engage in any Restricted Activity, you may give the Company prior written
notice of such desire, describing the particulars of your prospective employment
or activity in detail.  The Company in its sole discretion may consent in
writing to your accepting such employment or engaging in such activities.  If
the Company so consents, (i) you may accept such employment or engage in such
activity and (ii) all payments and benefits being provided to you pursuant to
Section 5 shall immediately cease.

(d)           While you are serving as President and Chief Executive Officer of
the Company and its Subsidiaries and during the Post-Termination Period, you
shall not (and shall assure that none of your agents or affiliates shall and use
your best efforts to assure that none of your associates shall), without the
Company’s prior written consent, directly or indirectly solicit for employment,
offer employment to, or employ for your or such agent’s, affiliate’s or
associate’s own account or for the account of another, any employee or
consultant of the Company, a Subsidiary or any of their respective affiliates.
As used in Sections 6(c) and 6(d), the terms “affiliates” and “associates” shall
have the meaning set forth in Rule 405 under the Securities Act of 1933, as
amended.

(e)           You expressly agree that, in addition to any other rights or
remedies which the Company may have, the Company shall be entitled to injunctive
and other equitable relief to prevent a breach of this Section 6 by you,
including a temporary restraining order or temporary injunction from any court
of competent jurisdiction restraining any threatened or actual violation, and
you consent to the entry of such an order and injunctive relief and waive the
making of a bond or undertaking as a condition for obtaining such relief to the
extent permitted by law or consent to the posting of a bond or undertaking in
the minimum amount permitted by applicable law.

7.     Notices.  Any notice required or pertained to be given hereunder shall be
in writing and may be given by prepaid and certified return receipt requested
first class mail addressed:

(i)            if to the Company, to the Chairman at the principal office of the
Company;

5


--------------------------------------------------------------------------------


(ii)           if to you, at your home mailing address on file with the Company;
or

(iii)          to either party at such other address as the party to which such
notice is to be given shall have notified (in accordance with the provisions of
this Section 8) as its substitute address for the purposes of this Agreement.

Any notice given as aforesaid shall be deemed conclusively to have been received
on the fifth business day after such mailing.

8.             Amendment.  It is agreed that no change or modification of this
Agreement shall be made except in a writing signed by both parties.

9.             Severability.  If in any jurisdiction, any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.  In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held to be excessively broad as to time, duration,
geographic scope, activity or subject, it shall be construed, by limiting and
reducing it, so as to be enforceable to the extent compatible with the
application law of such jurisdiction as it shall then appear.

10.           Law Governing. The validity, interpretation and effect of this
Agreement shall be governed by the laws of the State of Nevada without regard to
any principles of conflict of laws or choice of law, whether of the State of
Nevada or any other jurisdiction which would result in the application of the
law of any jurisdiction other than the State of Nevada.

11.           Exclusive Jurisdiction.  The parties hereby agree that the Nevada
State and the U.S. Federal courts sitting in Nevada shall have exclusive
jurisdiction to enforce the terms of this Agreement, and the parties hereby
consent to that jurisdiction and agree that they will not proceed in or before
any other court, tribunal, or government agency or official to seek enforcement
of any of the terms of this Agreement, except that any judgment entered by a
court sitting in Nevada may be enforced by any court of competent jurisdiction
in any state or nation.

12.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof, and all prior or
contemporaneous agreements of the parties with respect to the subject matter
hereof, and all other prior or contemporaneous agreements of the parties with
respect to said subject matter, whether oral or written, are hereby merged into
and superseded by this Agreement.  Without limiting the generality of the
foregoing, the Employment Agreement between you and the Company (then known as
“Paulson Gaming Corporation”) dated September 12, 2002 has terminated and is of
no further force or effect.

Please indicate your acceptance of and agreement to the foregoing by signing
where indicated on the counterpart of this Agreement provided and returning it
to the undersigned.

6


--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

GAMING PARTNERS INTERNATIONAL

 

CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

Gerard Charlier

 

 

 

Dated: August 8, 2007

 

 

7


--------------------------------------------------------------------------------